DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-9, 16-18 and 20-24 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of species B and C are withdrawn.  Claims 2, 10-15 and 19, directed to species B and C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Ku Lee on 11/16/2021
The application has been amended as follows: 
CLAIM 10: The light-emitting device package of claim 1, wherein the light-emitting device package further includes a partition wall located between the first and second internal light-emitting device packages.

Allowable Subject Matter/Reasons for Allowance
Claims 1, 2, 4-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the phosphor emits a first color of light, the first light-emitting device and the second light-emitting device emit a second color of light, the third light-emitting 
Regarding claim 18, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the phosphor configured to emit a first color of light, wherein the first light-emitting device and the second light-emitting device are configured to emit different wavelengths of a second color of light, the third light-emitting device and the fourth light-emitting device are configured to emit a third color of light, the first light-emitting device of the first internal light-emitting device package is diagonally positioned with respect to the second light-emitting device of second internal light- emitting device 
Regarding claim 22, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first light-emitting device and a second light-emitting device mounted on the lead frame and configured to emit different wavelengths of a same first color of light; 7Application No. 16/045,078 Reply to Office Action Dated February 18, 2021 a third light-emitting device and a fourth light-emitting device mounted on the lead frame and configured to emit a second color of light; a first phosphor and a second phosphor configured to emit different wavelengths of a same third color, the third color being different from the first color and the second color,” and “wherein a first internal light-emitting device package includes the first light-emitting device, the third light-emitting device, and a first phosphor, and a second internal light-emitting device package includes the second light-emitting device, the fourth light-emitting device, and the second phosphor, wherein the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the 
Claims 2, 3-17, 19-21, 23 and 24 are allowed by virtue of their dependencies on claim 1, 18 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiwari et al. [US 2017/0018538 A1] discloses light emitter devices where in a set of LED can be connected to a first anode and cathode and a second set can be connected to a second anode and cathode. Tiwari et al. does not disclose the first light-emitting device and the second light-emitting device are configured to emit different 
Huang et al. [US 9,048,367 B2] discloses multichip package structure the light-emitting unit includes at least two first light-emitting elements diagonally disposed on the substrate body and electrically connected to the substrate body and at least two second light-emitting elements diagonally disposed on the substrate body and electrically connected to the substrate body. Huang et al. does not disclose the first light-emitting device and the second light-emitting device are configured to emit different wavelengths of a same first color of light, the third light-emitting device and the fourth light-emitting device are configured to emit a second color of light and the phosphor is configured to emit a third color of light and the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected between a second anode and a second cathode.
Pickard et al. [US 2013/0114242 A1] discloses multichip package structure 
van de Ven et al. [US 2013/0020929 A1] discloses multichip package structure the light-emitting unit includes at least four LEDS. van de Ven et al. does not disclose the first light-emitting device and the second light-emitting device are configured to emit different wavelengths of a same first color of light, the third light-emitting device and the fourth light-emitting device are configured to emit a second color of light and the phosphor is configured to emit a third color of light and the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected between a second anode and a second cathode.
An et al. [US 8,324,654 B2] discloses package structure the light-emitting unit includes a plurality of light emitting diodes with phosphor. An et al. does not disclose the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected between a second anode and a second cathode.
Nakajima [US 2010/0157583 A1] discloses multichip package structure 
Kadotani [US 2010/0134043 A1] discloses multichip package structure the light-emitting unit includes at least two first light-emitting elements diagonally disposed on the substrate body and at least two second light-emitting elements diagonally disposed on the substrate body. Kadotani does not disclose the first light-emitting device and the second light-emitting device are configured to emit different wavelengths of a same first color of light, the third light-emitting device and the fourth light-emitting device are configured to emit a second color of light and the phosphor is configured to emit a third color of light and the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected between a second anode and a second cathode.
Medendorp et al. [US 2007/0223219 A1] discloses multichip package structure the light-emitting unit includes at least two first light-emitting elements diagonally disposed on the substrate body and electrically connected to the substrate body and at least two second light-emitting elements diagonally disposed on the substrate body and electrically connected to the substrate body. Medendorp et al. does not disclose the first light-emitting device and the second light-emitting device are configured to emit different wavelengths of a same first color of light, the phosphor is configured to emit a third color of light and the first light-emitting device and the third light-emitting device are connected between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected between a second anode and a second cathode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891





/MARK W TORNOW/Primary Examiner, Art Unit 2891